Exhibit 10.1

CONSENT AND AGREEMENT

Consent and Agreement (this “Consent and Agreement”) dated as of November 14,
2008, by and between Nanogen, Inc., a Delaware corporation (the “Company”), and
the undersigned holder (the “Holder”).

WHEREAS, the Company and The Bank of New York Mellon Trust Company N.A.
(formerly the Bank of New York Trust Company, N.A.), as trustee (the “Trustee”)
executed and delivered that certain Indenture, dated as of August 27, 2007 (the
“Initial Indenture”), by and between the Company and the Trustee, as amended and
supplemented by that certain First Supplemental Indenture, dated as of
August 27, 2007 (the “First Supplemental Indenture”) and that certain Second
Supplemental Indenture dated March 27, 2008 (the “Second Supplemental
Indenture,”) and that certain Third Supplemental Indenture dated August 14, 2008
(the “Third Supplemental Indenture,” and together with the Initial Indenture and
the First Supplemental Indenture and the Second Supplemental Indenture as so
supplemented, the “Indenture”), pursuant to which the Company issued to the
Holder its 6.25% Senior Convertible Notes Due 2010 (the “Notes”).

WHEREAS, pursuant that certain Amendment and Exchange Agreements dated as of
March 13, 2008 by and among the Company and each of the holders of the Notes,
the Company and the holders exchanged an aggregate $12,917,000 in principal
amount of the Notes with the Company’s 9.75% Senior Secured Convertible Notes
due 2010 (the “9.75% Notes”) with an aggregate principal amount of $15,500,400,
convertible initially into an aggregate of 22,784,653 shares of common stock of
the Company (the “Common Stock”) at an initial conversion price of $0.6803 per
share.

WHEREAS, pursuant to that certain a Second Amendment and Exchange Agreement
dated as of August 14, 2008 between the Company and each of the holders of the
outstanding 9.75% Notes, all of outstanding 9.75% Notes were exchanged for
(i) Amended and Restated Senior Secured Convertible Notes (the “Amended Notes”)
and (ii) 9.75% Senior Secured Convertible Notes (the “Additional Senior Secured
Convertible Notes”) (the Amended Notes and Additional Senior Secured Convertible
Notes, the “Restructured Notes”).

WHEREAS, pursuant to that certain a Securities Purchase Agreement (the “Bridge
Securities Purchase Agreement”) dated as of August 14, 2008 between the Company,
certain holder of Restructured Notes and Financiere Elitech S.A.S. (“Elitech”)
the Company issued Senior Secured Convertible Bridge Notes (the “Bridge Notes”).

WHEREAS, under the terms of the Third Supplemental Indenture, the Amended Notes,
the Additional Senior Secured Convertible Notes and the Bridge Notes the holders
of the Notes, the Amended Notes, the Additional Senior Secured Convertible Notes
and the Bridge Notes (the “Holders”) agreed to defer the payment of the
Milestone Event Payments (as defined in the Notes, the Amended Notes, the
Additional Senior Secured Convertible Notes and the Bridge Notes) so long as the
Company satisfied certain Merger Conditions (as defined in the Notes, the
Amended Notes, the Additional Senior Secured Convertible Notes and the Bridge
Notes). The Merger Conditions required the Company to satisfy certain Merger
Milestones by the applicable Milestone Dates (as defined in the Notes, Amended
Notes and Additional Senior Secured Convertible Notes and Bridge Notes and set
forth in Schedule 1 thereto).



--------------------------------------------------------------------------------

WHEREAS, the Company anticipates that it will be unable to satisfy a certain
Merger Milestone by the applicable Milestone Date and has requested the Holder
to waive such Merger Milestone. Pursuant to the terms of the Notes, the Amended
Notes, the Additional Senior Secured Convertible Notes and the Bridge Notes,
satisfaction of the Merger Milestones may be waived by holders of at least
66.67% of the Amended Notes, Additional Senior Secured Convertible Notes and
Bridge Notes outstanding. The undersigned Holder has agreed, upon the terms of
this Consent and Agreement, to waive one such Merger Milestone.

NOW, THEREFORE, the Company and each Holder hereby agree as follows:

Capitalized terms used herein (including the recitals) and not defined herein
shall have the meanings assigned to such terms in the Notes, the Amended Notes,
the Additional Senior Secured Convertible Notes or the Bridge Notes, as
applicable.

1. The Holder hereby waives satisfaction of the second Merger Milestone set
forth on Schedule 1 to the Notes, the Amended Notes, the Additional Senior
Secured Convertible Notes and the Bridge Notes.

2. All of the remaining obligations of the Company, as set forth in the Notes,
the Amended Notes, the Additional Senior Secured Convertible Notes and the
Bridge Notes shall continue to remain in full force and effect in accordance
with the terms thereof, including, for the avoidance of doubt, all Merger
Milestones other than the second Merger Milestone.

3. The consent provided herein is effective only in one instance and only with
respect to the Merger Milestone waived pursuant to Section 1 of this Consent and
Agreement. The consents and waivers set forth herein are limited precisely as
written and shall not be deemed (a) to be a consent to, or waiver of, any other
term or condition of the Notes, the Amended Notes, the Additional Senior Secured
Convertible Notes and the Bridge Notes or any of the agreements, instruments and
documents referred to therein or executed in connection therewith or (b) to
prejudice any contractual, legal or other right or rights which the undersigned
may have or may have in the future under or in connection with the Notes, the
Amended Notes, the Additional Senior Secured Convertible Notes and the Bridge
Notes or any agreements, instruments and documents referred to therein or
executed in connection therewith. The undersigned Holder hereby reserves all of
its rights and remedies under applicable law and under the Notes, the Amended
Notes, the Additional Senior Secured Convertible Notes and the Bridge Notes or
any of the agreements, instruments and documents referred to therein or executed
in connection therewith with respect to any matters other than those addressed
in this Consent and Agreement.

4. The execution, delivery and performance by the undersigned Holder of this
Consent and Agreement has been duly authorized by all necessary action on the
part of such Holder. This Consent and Agreement has been duly executed by such
Holder.

5. This Consent and Agreement shall be effective on the execution of
substantially similar consents and agreements by Holders representing at least
66.67% of each of the Notes, the Amended Notes, the Additional Senior Secured
Convertible Notes and the Bridge Notes outstanding.

 

2



--------------------------------------------------------------------------------

6. All questions concerning the construction, validity, enforcement and
interpretation of this Consent and Agreement shall be governed by the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Consent and Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

7. This Consent and Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

8. This Consent and Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns in accordance with the
terms of the Consent and Agreement.

9. Nothing contained herein, and no action taken by the Holder pursuant hereto,
shall be deemed to constitute such Holder and other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that such Holder and the other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Consent and Agreement or any other such consent and
agreement, and the Company acknowledges that the Holders are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Consent and Agreement or any other such consent and
agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights arising out of this Consent and
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

10. This Consent and Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

3



--------------------------------------------------------------------------------

11. The Company hereby agrees that no consideration in any form or amount shall
be offered or paid to any other Holder with respect to a waiver or consent
related to the subject matter of this Consent and Agreement without offering or
paying the same consideration to the undersigned Holder.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Agreement as
of the date first above written.

 

HOLDER: By:       Name:   Title:

[Signature Page to Consent and Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Agreement as
of the date first above written.

 

COMPANY: NANOGEN, INC. By:       Name:   Title: